        Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 1 of 21




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

    GEORGIA STATE CONFERENCE     *
    OF THE NATIONAL              *
    ASSOCIATION FOR THE          *
    ADVANCEMENT OF COLORED       *
    PEOPLE, et al.,              *
                                 *
               Plaintiffs,       *
                                 *
            v.                   *                         1:20-CV-00879-ELR
                                 *
    DEKALB COUNTY BOARD OF       *
    REGISTRATION AND ELECTIONS, *
    et al.,                      *
                                 *
               Defendants.       *
                                 *
                            _________

                                        ORDER
                                        _________

       Presently before the Court is Defendants’ Motion to Dismiss. [Doc. 27]. For

the reasons below, the Court denies Defendants’ motion.

I.     Background1

       On February 26, 2020, Plaintiffs The Georgia State Conference of the

National Association for the Advancement of Colored People (“Georgia NAACP”)

and the Georgia Coalition for the People’s Agenda (“GCPA”) filed this action


1
 The Court draws the facts herein from Plaintiffs’ Complaint and accepts them as true for the
purpose of ruling on Defendants’ Motion to Dismiss.
       Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 2 of 21




against the DeKalb County Board of Registration and Elections (“DeKalb BRE”);

Anthony Lewis, Susan Motter, Dele Lowman Smith, Samuel Tillman, and

Baoky N. Vu, in their official capacities as members of the DeKalb BRE; and Erica

Hamilton, in her official capacity as Director of Voter Registration and Elections

(collectively, the “Individual Defendants”). Compl. [Doc. 1]. In their Complaint,

Plaintiffs allege that Defendants are unlawfully purging voters from the DeKalb

County registration rolls in violation of the National Voter Registration Act of 1993

(“NVRA”), 52 U.S.C. §§ 20501-20511, and the First and Fourteenth Amendments

to the U.S. Constitution. See id. Defendants now move to dismiss Plaintiffs’

Complaint. [Doc. 27]. The Court first provides the relevant context for this case

before addressing the merits of Defendants’ motion.

      A.     The Parties

      As set forth in the Complaint, Plaintiff Georgia NAACP is a nonprofit

membership organization which works to protect voting rights. Id. ¶ 10. Similarly,

Plaintiff GCPA is a nonprofit coalition, consisting of more than thirty (30)

organizations, whose support of voting rights is central to its mission. Id. ¶ 11.

Defendant DeKalb BRE is the governing body that oversees elections and voter

registration in DeKalb County, Georgia. Id. ¶ 12. Defendants Lewis, Motter, Smith,

Tillman, and Vu are the individual members of the DeKalb BRE. Id. ¶¶ 13–17.




                                         2
        Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 3 of 21




Defendant Hamilton is the Director of the DeKalb County Department of Voter

Registration and Elections. Id. ¶ 18.

      B.     Defendants’ Removal Procedures

      At various times, the DeKalb BRE holds hearings on challenges to voter

registrations in its county. Id. ¶¶ 2, 31. After these hearings, the DeKalb BRE has,

in some cases, voted to cancel a voter registration based on what it contends to be

evidence that the registration is invalid. Id. ¶¶ 2, 31–34. Plaintiffs allege that the

cancellation of certain registrations violates the requirements of federal law because

the DeKalb BRE failed to either (1) provide a written notice that conformed to the

requirements of the NVRA or (2) wait through two general election cycles before

cancelling the registrations in question, as the NVRA requires. Id. ¶ 29.

      Plaintiffs further allege that the DeKalb BRE violates the NVRA by its

solicitation of information from certain local municipalities, and not others,

regarding the validity of some voter registrations. Id. ¶ 56. Plaintiffs contend this

practice constitutes prohibited non-uniform list maintenance, in violation of the

NVRA. Id. Additionally, Plaintiffs allege that this conduct violates the United

States Constitution because it improperly discriminates against voters “residing in

transitional housing or non-traditional residences[.]” Id. ¶ 57. Plaintiffs assert that

due to Defendants’ procedures, they must divert portions of their respective

resources from their primary goals to educating voters about Defendants’ practices


                                          3
         Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 4 of 21




as well as assisting eligible (or potentially eligible) voters who have been “purged

from the rolls.” Id. ¶¶ 10–11.

       C.      Plaintiffs’ Complaint and Defendants’ Motion to Dismiss

       To address Defendants’ conduct, Plaintiffs filed the instant Complaint,

wherein they bring five (5) counts:

            • Count I — Violation of Section 8 of the NVRA, 52 U.S.C. § 20507(d);

            • Count II — Violation of Section 8 of the NVRA, 52 U.S.C.
              § 20507(d)(2);

            • Count III — Violation of Section 8 of the NVRA, 52 U.S.C.
              § 20507(b);

            • Count IV — Violation of the Fundamental Right to Vote, 42 U.S.C.
              § 1983, First and Fourteenth Amendments to the U.S. Constitution; and

            • Count V — Violation of the First and Fourteenth Amendments to the
              U.S. Constitution.

See id. As relief, Plaintiffs request (1) a declaratory judgment that Defendants’

conduct violates the NVRA and First and Fourteenth Amendments of the United

States Constitution, and (2) that the Court issue an injunction:

            1. Prohibiting the purging of voters from the rolls without
               complying with the NVRA; 2
            2. Prohibiting the solicitation of challenges to voter eligibility from
               the City of Decatur and other municipalities;



2
  Specifically, Plaintiffs request that the Court enjoin Defendants from purging voters from the
rolls until: (1) Defendants receive written confirmation from the voter of a change of address, or
(2) Defendants provide proper notice and wait two federal election cycles. Compl. at 29.

                                                4
        Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 5 of 21




         3. Prohibiting the targeting and purging of voters on the basis that
            they are domiciled at the Peer Support, Wellness, and Respite
            Center or other transitional or non-traditional residences;
         4. Ordering Defendants to promulgate uniform and NVRA
            compliant procedures for removing voters from the rolls
            premised on an alleged change of address;
         5. Ordering Defendants to maintain, preserve, and not destroy until
            after December 31, 2022, any and all records relating to
            Defendants’ list maintenance programs that have resulted in
            challenges to voter eligibility based upon a change of address;
         6. Ordering Defendants to restore to the DeKalb County
            registration list all voters removed from the list in violation of
            the NVRA and the U.S. Constitution;
         7. Ordering Defendants to count all provisional ballots cast by
            voters removed from the DeKalb County voter registration list in
            violation of the NVRA and the U.S. Constitution and, where
            appropriate, to inform voters if any provisional ballots they cast
            in previous elections were improperly rejected; and
         8. Ordering Defendants to adopt revised procedures for processing
            and adjudicating challenges to voters’ eligibility on the basis that
            they allegedly moved or do not reside in DeKalb County that
            comply with the NVRA and the U.S. Constitution.

Id. at 28–31. Plaintiffs further request that the Court retain jurisdiction to ensure

compliance with such injunctive relief, and that Plaintiffs be awarded attorneys’ fees

and costs. Id.




                                          5
        Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 6 of 21




       Defendants now move to dismiss Plaintiffs’ Complaint. [Doc. 27]. After full

briefing, and with the benefit of oral argument,3 this motion is now ripe for the

Court’s review.

II.    Discussion

       Defendants move to dismiss Plaintiffs’ Complaint on three (3) grounds:

(1) standing, (2) sovereign immunity, and (3) legislative immunity.4 [See id.] The

Court discusses each in turn.

       A.     Standing

       The Court begins by addressing the threshold issue of standing. [See id. at

12–16]. Article III of the Constitution permits federal courts to adjudicate only

“actual cases and controversies.” U.S. Const. art. III, § 2. “In essence the question

of standing is whether the litigant is entitled to have the court decide the merits of

the dispute or of particular issues.” Warth v. Seldin, 422 U.S. 490, 498 (1975).

To establish Article III standing:

       the party invoking the power of the court must show (1) injury in fact,
       which is an invasion of a legally protected interest which is (a) concrete
       and particularized, and (b) actual or imminent, not conjectural or
       hypothetical; (2) a causal connection between the injury and the
       conduct complained of; and (3) that the injury is likely to be redressed
       by a favorable decision.

3
  The undersigned held oral argument regarding Defendants’ motion on August 26, 2020, via
Zoom. [Doc. 48].
4
  In their motion, Defendants asserted a fourth ground for dismissal, failure to state a claim.
[See Doc. 27 at 16–23]. However, at oral argument, Defendants expressly withdrew this argument
as a basis for dismissal. Thus, the Court does not address the argument in this order.

                                              6
        Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 7 of 21




Cochran v. City of Atlanta, 150 F. Supp. 3d 1305, 1315 (N.D. Ga. 2015) (citing

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)) (internal marks

omitted).

      Here, Defendants challenge Plaintiffs’ standing on two (2) grounds: (1) lack

of injury in fact and (2) failure to establish causation. [Doc. 27 at 13–16]. The Court

addresses each in turn.

             1.     Injury in Fact

      First, Defendants argue that Plaintiffs do not demonstrate injury in fact.

Specifically, Defendants argue that Plaintiffs’ injuries are hypothetical, speculative,

and conclusory. [Id. at 13–14]. Upon review, the Court disagrees.

      To establish injury in fact, Plaintiffs must show “an invasion of a legally

protected interest that is sufficiently concrete and particularized rather than abstract

and indefinite.” Kawa Orthodontics, LLP v. Sec’y, U.S. Dept. of the Treasury, 773

F.3d 243, 246 (11th Cir. 2014) (internal citations omitted). As organizations,

Plaintiffs “may demonstrate a concrete, imminent injury either through a ‘diversion-

of-resources’ theory or through an ‘associational standing’ theory.” Democratic

Party of Ga., Inc. v. Crittenden, 347 F. Supp. 3d 1324, 1336 (N.D. Ga. 2018) (citing

Arcia v. Fla. Sec’y of State, 772 F.3d 1335, 1341–42 (11th Cir. 2014)). Plaintiffs

contend that they each have standing under both theories. [Doc. 33 at 5].




                                           7
        Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 8 of 21




      Under the diversion-of-resources theory, an organization has standing to sue

when a defendant’s illegal acts impair the organization’s ability to engage in its own

projects by forcing the organization to divert resources in response. See Arcia, 772

F.3d at 1341 (citing Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982)

(“[C]oncrete and demonstrable injury to the organization’s activities—with the

consequent drain on the organization’s resources—constitutes far more than simply

a setback to the organization’s abstract social interests.”)). According to Eleventh

Circuit precedent, organizations can establish standing to challenge election laws by

showing that they will have to divert personnel and time to educating potential voters

on compliance with the laws and assisting voters who might be left off the

registration rolls on Election Day. See Fla. State Conf. of the NAACP v. Browning,

522 F.3d 1153, 1165–66 (11th Cir. 2008).

      In accordance with this law, Plaintiffs allege the following with regards to the

Georgia NAACP’s injury:

      The Georgia NAACP works to protect voting rights through litigation,
      advocacy, legislation, communication, and outreach, including work to
      promote voter registration, voter education, get out the vote (“GOTV”)
      efforts, election protection, and census participation. The Georgia
      NAACP regularly conducts voter registration drives and submits many
      voter registration applications to DeKalb County elections officials.
      Defendants’ voter purges harm the Georgia NAACP’s mission and are
      causing the Georgia NAACP to divert a portion of its financial and
      other organizational resources to educating voters about Defendants’
      purges and assisting eligible voters who have been purged from the
      rolls. As a result, the Georgia NAACP has and will have fewer


                                          8
         Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 9 of 21




       resources for its other organizational activities unless Defendants are
       enjoined from continuing to illegally purge voters.

Compl. ¶ 10. Similarly, with regards to the GCPA, Plaintiffs aver:

       The GCPA encourages voter registration and participation, particularly
       among African-American and other underrepresented communities.
       The GCPA’s support of voting rights is central to its mission. The
       organization regularly commits time and resources to conducting voter
       registration drivers, voter education, voter ID assistance, Souls to the
       Polls, and other GOTV efforts in DeKalb County. Defendants’ voter
       purges harm GCPA’s mission of encouraging minority voter
       registration and participation. Defendants’ purges are causing GCPA to
       divert a portion of its financial and other organizational resources to
       educating voters about Defendants’ purges and assisting potential
       voters who have been purged from the rolls. As a result, the GCPA has
       and will have fewer resources to dedicate to its other organizational
       activities unless Defendants are enjoined from continuing to illegally
       purge voters.

Id. ¶ 11. 5 The Court finds that these allegations are sufficient to establish injury in

fact. See, e.g., Browning, 522 F.3d at 1165 (holding “an organization suffers an

injury in fact when a statute compels it to divert more resources to accomplishing its

goals” and “the fact that the added cost has not been estimated and may be slight

does not affect standing, which requires only a minimal showing of injury”) (internal

citation omitted); Fair Fight Action, Inc. v. Raffensperger, 413 F. Supp. 3d 1251,

1267 (N.D. Ga. 2019) (holding that diverting “resources from general voting

initiatives or other mission[s] . . . to programs designed to address the impact of the


5
  The Court notes that only one Plaintiff is required to demonstrate standing for injunctive relief.
See Martin v. Kemp, 341 F. Supp. 3d 1326, 1333 (N.D. Ga. 2018) (“Where only injunctive relief
is sought, only one plaintiff with standing is required.”) (internal citations omitted).

                                                 9
        Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 10 of 21




specific conduct” is sufficient); see also Georgia Coal. for People’s Agenda, Inc. v.

Kemp, 347 F. Supp. 3d 1251, 1258 (N.D. Ga. 2018) (finding organizational standing

pursuant to similar allegations). Thus, Plaintiffs establish the first prong of standing.6

               2.     Causation

       Defendants also challenge Plaintiffs’ standing on causation grounds,

contending that Defendants are not responsible for Plaintiffs’ injuries, and thus,

could not have “caused” them. [Doc. 27 at 16]. As provided by the Supreme Court,

“the injury [complained of] has to be fairly traceable to the challenged action of the

defendant, and not the result of the independent actions of some third party not

before the court.” Lujan, 504 U.S. at 560. Here, Defendants contend that Plaintiffs

are harmed by state law, not Defendants’ independent conduct. [Doc. 27 at 16].

       The Court finds this argument unavailing. Taking Plaintiffs’ allegations as

true, they plainly assert that Defendants are improperly implementing state law in

violation of federal law. See Compl. Plaintiffs claim that Defendants are directly

responsible for this conduct because it is not mandated by state law. See id. Because

Plaintiffs properly allege that Defendants are responsible for their injuries, the

causation prong is satisfied. See Fair Fight Action, 413 F. Supp. 3d at 1268 (finding

that the plaintiffs showed causation when, as here, the complaint contained examples


6
  Because the Court finds that Plaintiffs sufficiently demonstrate organizational standing pursuant
to the “diversion of resources” theory, the Court need not decide whether Plaintiffs demonstrate
“associational standing.”

                                                10
       Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 11 of 21




of how the defendants’ practices denied voters their right to vote and, as a result,

impacted the organizations’ missions).

      In sum, the Court finds that Plaintiffs sufficiently demonstrate standing. Thus,

the Court denies Defendants’ motion to dismiss on this ground.

      B.     Sovereign Immunity

      Next, the Court turns to Defendants’ arguments regarding sovereign

immunity. [Doc. 27 at 8–12]. Defendants submit two (2) related arguments on this

point. [See id.] First, Defendants contend that the DeKalb BRE is an “arm of the

State” such that it is entitled to sovereign immunity. [Id. at 8–11]. Second, as to the

Individual Defendants, Defendants argue that the Ex Parte Young exception to

sovereign immunity does not apply. [Id. at 11–12] (citing 209 U.S. 123 (1908)).

The Court addresses each argument in turn.

             1.     Whether the DeKalb BRE is an “Arm of the State”

      “The Eleventh Amendment largely shields states from suit in federal courts

without their consent, leaving parties with claims against a State to present them, if

the State permits, in the State’s own tribunals.” Hess v. Port Auth. Trans-Hudson

Corp., 513 U.S. 30, 39 (1994). The Eleventh Amendment’s protection extends not

only to the state itself, but also to state officers and entities when they act as an “arm

of the state.” Manders v. Lee, 338 F.3d 1304, 1308 (11th Cir. 2003) (en banc).

“Whether a defendant is an ‘arm of the State’ must be assessed in light of the


                                           11
       Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 12 of 21




particular function in which the defendant was engaged when taking the actions out

of which liability is asserted to arise.” Id. In other words, the question is whether

an entity acts for the State “in a particular area, or on a particular issue.” Stanley v.

Israel, 843 F.3d 920, 924 (11th Cir. 2016).           Under the traditional Eleventh

Amendment paradigm, states are extended immunity, counties and similar municipal

corporations are not, and entities that share characteristics of both require a

case-by-case analysis. See Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429

U.S. 274, 280 (1977).

      To determine whether an entity acts as an “arm of the State” when carrying

out a particular function, the Court looks to four (4) factors: “(1) how state law

defines the entity; (2) what degree of control the State maintains over the entity;

(3) where the entity derives its funds; and (4) who is responsible for judgments

against the entity.” Manders, 338 F.3d at 1309 (“Manders factors”). “[W]hether an

entity is an ‘arm of the State’ for Eleventh Amendment purposes is ultimately a

question of federal law. But the federal question can be answered only after

considering provisions of state law.” Id.

      Before assessing the Manders factors, the Court finds it necessary to address

the one case from this district that has generally considered the question before the

Court—that is, whether a board of registration and elections acts as an arm of the

State. In Casey v. Clayton County, Judge Richard Story addressed a suit against the


                                            12
         Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 13 of 21




Clayton County Elections Board concerning its decision not to hire the plaintiff as

its director. No. 04-CV-00871, 2007 WL 788943, at *1 (N.D. Ga. Mar. 14, 2007).

On summary judgment, the Board asserted sovereign immunity as a basis to block

the plaintiff’s claims. Id. at *7. Addressing the Board’s argument, Judge Story

wrote:

         [I]f the Court were to confine its inquiry to whether the Board acts as
         an arm of the state for purposes of conducting elections in general, there
         can be little doubt that Eleventh Amendment immunity would
         attach. . . . But, it is not the Board’s management of elections which is
         at issue here. Rather, it is the Board’s hiring practices with respect to
         the Director of Elections which must be considered, and in that respect,
         the picture of whether the Board acted as an arm of the state is much
         more murky.

Id. at *8–9 (emphasis added). Relying primarily on this case, Defendants argue that

the DeKalb BRE is entitled to Eleventh Amendment Immunity. [See Doc. 27 at 9].

         Upon review, the Court finds that Casey does not definitively control this case

for two (2) reasons. As an initial matter, a fellow district court judge’s opinion is

not binding precedent. See, e.g., McGinley v. Houston, 361 F.3d 1328, 1331

(11th Cir. 2004) (“[A] district judge’s decision neither binds another district judge

nor binds him[.]”). More significantly, as noted supra, “[w]hether a defendant is an

‘arm of the State’ must be assessed in light of the particular function in which the

defendant was engaged when taking the actions out of which liability is asserted to

arise.” Manders, 338 F.3d at 1308 (emphasis added). Here, the function at issue is

determining the eligibility of county voters. See Compl. In Casey, the legal question

                                            13
       Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 14 of 21




concerned hiring practices, and the dicta Defendants rely upon focuses on the

management of elections. Casey, 2007 WL 788943, at *8–9. Accordingly, while

Casey certainly informs the Court’s analysis, it does not control, and the Court must

conduct an independent assessment of the Manders factors for this case. The Court

turns now to that assessment.

                   a.     Factor One: How State Law Defines the Entity

      The first Manders factor asks how state law defines the entity. Manders, 338

F.3d at 1309. Here, there can be no dispute that the Georgia Assembly created the

DeKalb BRE, defined its duties, and empowered it to act on election-related matters.

See O.C.G.A. §§ 21-2-70, 212.       However, this is not the end of the matter.

See Lightfoot v. Henry Cty. Sch. Dist., 771 F.3d 764, 771 (11th Cir. 2014) (rejecting

argument that because the county school boards “carr[y] out the State’s

constitutional duty to provide public education,” they are necessarily entitled to

Eleventh Amendment immunity). It is also significant that the DeKalb BRE may

only act on voter registrations within its own county. See Manders, 338 F.3d at 1313

(alluding that a jurisdictional limitation may weigh against Eleventh Amendment

immunity). However, considering that the State sets so many of the DeKalb BRE’s

duties, the Court finds that this factor weighs in favor of immunity.




                                         14
       Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 15 of 21




                   b.     Factor Two: Degree of State Control

      The second factor assesses the degree of control the State exercises over the

entity. See id. at 1309. As noted in Casey:

      [T]he State exercises significant control over the Board’s
      election-related activities. The state fixes the duties of the Board,
      see S.B. 360 § 8 (vesting Board of Elections with “the powers and
      duties of the former Clayton County election superintendent relating to
      the conduct of primaries and elections,” as well as “the powers and
      duties of the Clayton County Board of Registrars relating to the
      registration of voters and absentee balloting procedures.”);
      O.C.G.A. §§ 21-2-70, -212 (setting forth duties of election
      superintendents and registrars respectively), establishes the minimum
      qualifications for Board members, see S.B. 360 § 3, sets certification
      and minimum training requirements, and disciplines officials who fail
      to comply with those requirements, see O.C.G.A. § 21-2-100 (requiring
      at least one member of county board of elections or designee of board
      to attend minimum of 12 hours training annually as selected by
      Secretary of State, and providing that failure to attend training may
      result in imposition of fines by State Board of Elections);
      O.C.G.A. § 21-2-101 (requiring designee of board of elections charged
      with daily operations of such board to complete a certification program
      approved by the Secretary of State, and providing that Secretary of
      State, in his or her sole discretion, may waive certification requirement
      in whole or part).

2007 WL 788943, at *8–9. However, as set out in a recent Eleventh Circuit opinion,

the degree of control is not to be assessed generally, but in light of the particular

function at issue. See McAdams v. Jefferson Cty. 911 Emergency Communs. Dist.,

931 F.3d 1132, 1135 (11th Cir. 2019) (noting that the second factor strongly weighed

against considering communications districts as arms of the State because there was




                                         15
       Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 16 of 21




no evidence that the State of Alabama exerted any control over the particular

function at issue).

      To that end, the Court finds that the State does not exercise significant control

over the DeKalb BRE’s determination of voter eligibility. Here, the Georgia Code

denotes that the DeKalb BRE is independently responsible for determining the

eligibility of voters in DeKalb County. See O.C.G.A. §§ 21-2-217(b), 21-2-226(a)

(“It shall be the duty of the county board of registrars to determine the eligibility of

each person applying to register to vote in such county.”). Additionally, the

DeKalb BRE and its employees are responsible for overseeing and adjudicating the

voter registration challenges at issue in this case.       See §§ 21-2-228, 21-2-229

(mandating that “the registrars shall set a hearing on such challenge” and “the

registrars shall determine said challenge and shall notify the parties of their

decision”). Thus, in light of the particular function at issue, the Court finds that this

factor weighs against Eleventh Amendment immunity. See McAdams, 931 F.3d at

1135 (emergency communications district not an “arm of the State” because

Alabama Code bestowed the powers onto the county).

                      c.   Factors Three & Four: Funds & Judgments

      The final two (2) factors inquire as to the source of the entity’s funding and

whether the State is responsible for judgments against the entity. Manders, 338 F.3d

at 1309. Here, both factors weigh against immunity. According to the Georgia


                                           16
       Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 17 of 21




Code, counties are responsible for funding their respective boards of elections.

See O.C.G.A. § 21-2-71 (noting that the governing authority must appropriate funds

to its board of elections that it “shall deem necessary for the conduct of primaries

and elections in such county,” including for poll officers, polling places, ballot

supplies, maintenance of voting equipment, and other expenses). And while there is

no definitive guidance as to who must pay a judgment against the DeKalb BRE,

because the county is responsible for “[a]ll other expenses arising out of the

performance of [the board’s] duties under this chapter,” see O.C.G.A. § 21-2-71(5),

the Court finds that the DeKalb BRE would likely pay judgment against it.

See Rosario v. Am. Corrective Counseling Servs., 506 F.3d 1039, 1046 (11th Cir.

2007) (“[A]s [Shands Teaching Hosp. & Clinics, Inc. v. Beech St. Corp., 208 F.3d

1308, 1311 (11th Cir. 2000)] and other Eleventh Circuit cases have noted, the most

important factor in determining immunity is who is responsible for judgments

against the entity.”).

      In sum, the Court determines that while the first Manders factor weighs in

favor of immunity, the second, third, and fourth factors weigh against Eleventh

Amendment immunity. Accordingly, the Court finds that the DeKalb BRE does not

act as an arm of the State when it determines the eligibility of its county voters; thus,

it is not entitled to sovereign immunity.




                                            17
       Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 18 of 21




             2.     Whether the Ex Parte Young Doctrine Applies

       Because the Court concludes that the DeKalb BRE does not act as an arm of

the State when it removes voters from its registration rolls, the Court need not

address the Ex Parte Young doctrine, which only applies to state officials. However,

for the benefit of the Parties and out of an abundance of caution, the Court will

provide this analysis.

       In Ex Parte Young, the Supreme Court held that the Eleventh Amendment

did not bar suits against state officials, sued in their official capacities, for

prospective injunctive relief. 209 U.S. 123, 159–60 (1908). In other words,

assuming arguendo that the DeKalb BRE is an arm of the State, the suit would

nevertheless proceed against the Individual Defendants if (1) Plaintiffs sue them in

their official capacities (as they do) and (2) Plaintiffs seek prospective injunctive

relief. See id.

       Defendants argue that the Ex Parte Young exception does not apply because

Plaintiffs do not seek prospective injunctive relief, but retrospective relief. [Doc. 27

at 11–12]. Stated differently, Defendants contend that while Plaintiffs characterize

their requested injunctive relief as prospective in nature, it is, in fact, retrospective.

[Id. at 11]. Defendants submit that because Plaintiffs seek to remedy “alleged past

harms rather than prevent prospective violations of federal law,” the sought relief is




                                           18
       Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 19 of 21




barred by the Eleventh Amendment. [Doc. 35 at 5] (citing Buchheit v. Green, 705

F.3d 1157, 1159 (10th Cir. 2012)).

       As set out by the Supreme Court, whether a request for injunctive relief is

prospective requires a “straightforward inquiry into whether [the] complaint alleges

an ongoing violation of federal law and seeks relief properly characterized as

prospective.” Verizon Md., Inc. v. Pub. Serv. Comm’n, 535 U.S. 635, 645 (2002)

(internal quotation omitted).      Here, Plaintiffs allege that Defendants’ current

practices represent an ongoing violation of federal law. See Compl. ¶¶ 2, 29, 31–

34, 56–57. Additionally, the overwhelming majority of relief Plaintiffs seek is

unquestionably prospective in nature.        Thus, the Court finds that even if the

DeKalb BRE were entitled to sovereign immunity, this case would nevertheless

proceed against the Individual Defendants pursuant to Ex Parte Young.

      C.     Legislative Immunity

      Finally, Defendants assert that they are entitled to legislative immunity.7

[Doc. 27 at 12]. Legislative immunity applies when a plaintiff challenges an

official’s act that is legislative in nature. Woods v. Gamel, 132 F.3d 1417, 1419

(11th Cir. 1998). “Whether an act is legislative turns on the nature of the act, rather

than on the motive or intent of the official performing it.” Bogan v. Scott-Harris,



7
  Defendants did not address this point at oral argument. However, Defendants also did not
expressly withdraw it. Accordingly, the Court addresses Defendants’ briefing on this point.

                                            19
       Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 20 of 21




523 U.S. 44, 54 (1998). Therefore, “officials seeking absolute immunity must show

that such immunity is justified for the governmental function at issue.” Hafer v.

Melo, 502 U.S. 21, 29 (1991) (internal citation omitted). “[M]ere administrative

application of existing policies” is not a “legislative” act. Crymes v. DeKalb Cty.,

923 F.2d 1482, 1485 (11th Cir. 1991).

      Upon review, the Court finds that Defendants are not entitled to legislative

immunity because Plaintiffs challenge Defendants’ implementation of state policy.

See Curling v. Worley, 761 F. App’x 927, 934 (11th Cir. 2019). As noted in Curling:

      [T]he State Defendants cannot claim legislative immunity because
      Plaintiffs did not challenge legislative acts. Instead, Plaintiffs
      challenged the State Defendants’ implementation and execution of a
      state law and policy. See Crymes, 923 F.2d at 1485 (finding that “mere
      administrative application of existing policies” are not “legislative”
      acts); see also Scott v. Taylor, 405 F.3d 1251, 1256 (11th Cir. 2005)
      (finding that members of the board of election were not entitled to
      legislative immunity because the plaintiff was seeking only
      “prospective relief seeking to enjoin the enforcement of the challenged
      voting district and a declaration as to its legality”). Moreover, Plaintiffs
      did not challenge the mere enactment of the law or election rules, they
      contended only that the State Defendants’ enforcement of that law in
      the future will burden their right to vote. Accordingly, because
      Plaintiffs challenged only the execution of state law, the State
      Defendants cannot claim entitlement to legislative immunity.

Id. The Court finds this reasoning directly applies here. Plaintiffs do not challenge

the enactment of a state law, but merely Defendants’ implementation and

enforcement of the law. See id. Accordingly, Defendants are not entitled to

legislative immunity.


                                          20
       Case 1:20-cv-00879-ELR Document 50 Filed 09/02/20 Page 21 of 21




       In sum, the Court determines that none of Defendants’ arguments warrant

dismissal of this case. Accordingly, the Court denies Defendants’ motion.

III.   Conclusion

       For the foregoing reasons, the Court DENIES Defendants’ Motion to

Dismiss. [Doc. 27]. In light of this ruling, the Court DIRECTS Defendants to file

an answer on the docket within fourteen (14) days of the date of entry of this order.

       SO ORDERED, this 2nd day of September, 2020.



                                              ______________________
                                              Eleanor L. Ross
                                              United States District Judge
                                              Northern District of Georgia




                                         21
